                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

Eric Cannon,

                     Plaintiff,

v.                                                             Case No. 18-2364-JWL


SFM, LLC
d/b/a Sprouts Farmers Market,

                     Defendant.

                                  MEMORANDUM & ORDER

       Plaintiff filed this lawsuit against his former employer alleging gender discrimination and

retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. In

September 2018, the court granted plaintiff’s motion for entry of default and, thereafter, the

Clerk of the Court entered default against defendant on the claims set forth in the complaint.

The following day, defendant filed a motion to set aside the entry of default (doc. 8) pursuant to

Federal Rule of Civil Procedure 55(c). Plaintiff opposes the motion. As will be explained, the

motion is granted.



Background

       Plaintiff filed this lawsuit on July 11, 2018 and issued a waiver of service form on July

19, 2018. On August 8, 2018, defendant, through its counsel, returned the executed waiver to

plaintiff’s counsel via email. In that email, defendant’s counsel advised plaintiff’s counsel that

his firm would be defending the lawsuit. Defendant’s counsel also notified plaintiff’s counsel of
his belief that the lawsuit should be moved to the arbitral forum based on an arbitration

agreement that, according to defendant, plaintiff had executed. On August 14, 2018, plaintiff’s

counsel acknowledged receipt of the email and indicated that plaintiff intended to contest

arbitration on the basis that plaintiff did not sign the agreement.

       Defendant’s counsel represents to the court that he calendared the deadline to answer or

otherwise respond as September 17, 2018. Defendant’s counsel further represents to the court

that, despite regularly reviewing his calendar, he inadvertently overlooked the response

deadline. On September 26, 2018, plaintiff moved for entry of default based on defendant’s

failure to file an answer or otherwise respond by September 17, 2018. The Clerk of the Court

entered default the next day. Defendant’s counsel represents to the court that he realized on

September 28, 2018 (prior to checking the docket) that the answer was overdue and emailed

counsel to inquire about filing a motion to file an answer out-of-time as unopposed. While

waiting to hear back from plaintiff’s counsel, defendant’s counsel checked the docket, realized

that default had been entered, and filed the motion to set aside.



Standard

       Federal Rule of Civil Procedure 55(c) states that “[t]he court may set aside an entry of

default for good cause, and it may set aside a default judgment under Rule 60(b).” Because

judgment has not yet been entered in this case, the court applies the lesser “good cause” standard

for setting aside the entry of default. See Dennis Garberg & Assocs., Inc. v. Pack-Tech Int'l

Corp., 115 F.3d 767, 775 n.6 (10th Cir. 1997) (finding it “significant that judgment had not yet

been entered” because “it is well established that the good cause required by [Rule] 55(c) for

                                                  2
setting aside entry of default poses a lesser standard for the defaulting party than the excusable

neglect which must be shown for relief from judgment under [Rule] 60.”).

       The “good cause” standard under Rule 55(c) is not particularly onerous. In determining

whether good cause exists under Rule 55(c), judges in this district (including the undersigned)

have considered factors relating to the defendant’s willfulness or degree of culpability, the

prejudice to the plaintiff, and whether the defendant has a meritorious defense. See AZ DNR,

LLC v. Luxury Travel Brokers, Inc., 2014 WL 1356050, at *1 (D. Kan. Apr. 7, 2014) (collecting

cases). The Tenth Circuit has applied these same factors in unpublished cases. See, e.g.,

Watkins v. Donnelly, 551 Fed. Appx. 953, 958 (10th Cir. 2014) (citing Dierschke v. O’Cheskey,

975 F.2d 181, 183 (5th Cir. 1992)). Setting aside an entry of default is addressed to the

discretion of the district court, which has “a great deal of latitude” in exercising that discretion.

See Nikwei v. Ross School of Aviation, Inc., 822 F.2d 939, 941 (10th Cir. 1987).



Discussion

       Good cause clearly exists to set aside the entry of default. There is no showing or

allegation of willfulness on the part of defendant or defendant’s counsel. The record reflects

that defendant’s counsel missed the filing deadline due to oversight. More importantly, upon

realizing that oversight, defendant’s counsel promptly reached out to plaintiff’s counsel and this

court to fix the mistake. At most, then, the facts suggest that this case temporarily “slipped

through the cracks” despite counsel’s efforts to calendar and track the filing deadline. This

factor weighs in defendant’s favor. Gold v. State Farm Mutual Auto. Ins. Co., 2018 WL

1010943, at *2 (D. Colo. 2018) (“Courts have consistently held that an unintentional or good

                                                 3
faith mistake does not rise to the level of culpable conduct under Rule 55(c), particularly where

a party takes prompt action to remedy its error.”) (collecting cases); School-Link Technologies,

Inc. v. Applied Resources, Inc., 471 F. Supp. 2d 1101, 1119 (D. Kan. 2007) (where entry of

default resulted solely from inadvertence, conduct was not culpable and good cause existed to

set aside default).

       Plaintiff has suffered no discernible prejudice from the minimal delay in receiving

defendant’s answer. See 10A Charles A. Wright, et al., Federal Practice and Procedure § 2699

(3d ed. 1998) (when no prejudice is apparent, courts are favorably inclined toward setting aside

a default entry; fact that plaintiff must try the case on the merits, with recovery delayed, does not

constitute prejudice under this rule). In this case, the delay occurred very early in the case, and

there has been no suggestion that discovery or any other deadlines have been affected. The only

prejudice identified by plaintiff is that defendant, through its delay, has “substantially increased

its opportunity to gather facts and prepare its arguments” that this case should be moved to the

arbitral forum consistent with the arbitration agreement allegedly executed by plaintiff.

Plaintiff, however, does not articulate what advantage defendant could have possibly gained

given the specific context presented here—a simple, straightforward dispute about whether

plaintiff signed the agreement. Plaintiff does not suggest what additional facts defendant might

have uncovered during the minimal delay that it would not have known about otherwise or what

additional arguments defendant might have prepared during the minimal delay that it would not

have advanced otherwise. Moreover, if defendant files a motion to compel arbitration and

plaintiff in good faith believes that he needs additional time to respond to the motion or has a

particularized need for discovery relating to the motion, he may certainly file a motion for relief.

                                                 4
Plaintiff, then, has not demonstrated any legal prejudice that he has suffered based on the

minimal delay here.

       Finally, defendant has articulated procedural and substantive defenses to the claims set

forth in the complaint. Specifically, defendant contends that plaintiff’s claims are subject to

arbitration and that defendant did not unlawfully discriminate or retaliate against plaintiff in any

way. This factor, too, weighs in favor of defendant. See Williams v. HSBC Bank USA, N.A.,

2016 WL 3087812, at *2 (D. Kan. 2016) (defendant does not need to demonstrate a likelihood

of success on the merits but need only plausibly suggest the existence of facts which, if proven

at trial, would constitute a cognizable defense); Urban v. Beamers Garage Restaurant & Lounge

Co., 1995 WL 522899, at *2 (D. Kan. 1995) (in sexual harassment case, defendant’s contentions

that no sexual harassment occurred were sufficient to constitute “meritorious defense” for

purposes of Rule 55(c) analysis).

       In sum, the lack of culpability on the part of defendant, the lack of prejudice to plaintiff,

and the preference for deciding cases on their merits all weigh in favor of setting aside the entry

of default. Defendant has shown the existence of good cause and the motion is granted.



       IT IS FURTHER ORDERED BY THE COURT THAT defendant’s motion to set

aside entry of default (doc. 8) is granted and defendant shall file its answer or otherwise respond

within 10 days of the date of this order.



       IT IS SO ORDERED.



                                                 5
Dated this 5th day of November, 2018, at Kansas City, Kansas.



                                        s/John W. Lungstrum
                                        John W. Lungstrum
                                        United States District Judge




                                       6
